Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3, 5 are allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, wherein the first electrical contact surface is located at the outer surface of the belt frame, wherein the drive roller includes the drive gear, wherein the drive gear is located at an end portion of the belt frame at one end-side in the first direction, and wherein the first electrical contact surface is located at the end portion of the belt frame at the one end-side in the first direction in combination with remaining limitations of claims 1-3, 5.

Claim 8 is allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, wherein the first electrical contact surface is located at an outer surface of the belt frame, and wherein the driven roller is located between the first electrical contact surface and the drive roller in the second direction in combination with remaining limitations of claim 8.

Claims 9 are allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, wherein the first electrical contact surface is located at the outer surface of the belt frame, 

Claims 10-12 are allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, wherein the first electrical contact surface is located at an outer surface of the belt frame, wherein the belt frame includes a holder holding the first electrical contact surface, and wherein the holder is slidable in a third direction intersecting with the first direction and the second direction in combination with remaining limitations of claims 10-12.

Claim 13 is allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, the protrusion extending from the belt frame in a third direction intersecting with the first direction and the second direction and extending away from the transfer belt, wherein the first electrical contact surface is located closer to the transfer belt than to a tip end of the protrusion in the third direction in combination with remaining limitations of claim 13.



Claims 16 is allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, wherein the first electrical contact surface is located at an outer surface of the belt frame, wherein the first electric contact is located at an end portion of the apparatus main body at one end-side in the first direction, wherein the image forming apparatus further comprises a second electric contact that is in contact with the second electrical contact surface in a state where the drum cartridge is mounted to the apparatus main body, and
wherein the second electric contact is located at the end portion of the apparatus main body at the one end-side in the first direction in combination with remaining limitations of claim 16.

Claims 18 is allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element, the lever being rotatable about a rotary axis extending in the second direction between a first 

Claim 20 is allowed because the prior art fail to teach the belt memory that includes the first electrical contact surface electrically connected to the memory element; the lever being rotatable between a first position and a second position, wherein the lever includes: a rotating shaft being rotatable about the rotary axis; a first arm extending from an outer peripheral surface of the rotating shaft; and a second arm extending from the outer peripheral surface of the rotating shaft in a direction different from the first arm, 
wherein the first electrical contact surface is located at an outer surface of the belt frame.
wherein the first electrical contact surface is in contact with the first electric contact in a state where the lever is located at the first position, wherein the first electrical contact surface is spaced from the first electric contact in a state where the lever is located at the second position, and wherein, in a case where the first arm is pressed, the second arm pushes up the transfer belt unit in combination with remaining limitations of claim 20.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Friday, 7:30 AM - 5 PM EST, ALT Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852